DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant’s election without traverse of Group I, claims 1, 10-11, 13, 15, 17-19, and 23 in the reply filed on Mar. 10, 2022 is acknowledged.
Claims 2-9, 12, 14, 16, 20-22, and 24-28 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on Mar. 10, 2022.

Priority

The effective filing date of present claims 1, 10-11, 13, 15, 17-19, and 23 is Feb. 10, 2022.



Claim Rejections – 35 U.S.C. § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 10-11, 17-18, and 23 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by (herein “Deane”).
As to claims 1 and 10-11: Deane describes a method (see the left reaction in Scheme 1 on p. 7757) for the preparation of a homopolymer comprising contacting in an aqueous medium (see water below the reaction arrow) a monomer having an acryloyl moiety and a lactam moiety (see the monomer formula), a RAFT chain transfer agent (see above the reaction arrow), and a thermal initiator (see AIBN below the reaction arrow).
As to claims 17-18: The cited monomer is according to the presently recited chemical formula.
As to claims 23: The cited monomer is according to the first of the presently recited chemical formulas.

Claim Rejections – 35 U.S.C. § 103

The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 13, 15, and 19 are rejected under 35 U.S.C. § 103 as being unpatentable over Deane in view of US Patent Application Publication No. 2019/0015304 A1 (herein “Musa”).
The discussion set forth above regarding Deane with respect to base claim 1 is incorporated here by reference.
As to claims 13 and 15: As set forth above, Deane describes a method according to base claim 1. As set forth above, Deane’s method is performed in water (see below the reaction arrow). Deane does not disclose a further, non-aqueous solvent.
Musa describes the polymerization of structurally similar monomers (see the broader formula in ¶ [0061] and examples of monomers in ¶ [0069]). Musa describes an example of the polymerization of a monomer that is structurally similar to the cited monomer of Deane (see example 15 in ¶ [0248]) which is performed in ethanol (see below the reaction arrow).
Case law has established that it is prima facie obvious to combine prior art elements according to known methods to obtain predictable results. KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007). MPEP 2143, rationale (A).
In the present case, it is evident from the discussion above regarding Deane and Musa that the prior art references describe solvents according to the present claims (water and ethanol, respectively), and the only difference between the claimed invention and the prior art is the lack of a combination of these solvents in a single prior art reference. One of ordinary skill in the art could have combined these solvents by known methods (by ordinary mixing during the preparation of the reaction mixtures). Because of the close structural similarity of the monomers, one of ordinary skill in the art would have reasonably expected each solvent to perform the same solvating function that they do separately, and thus the results of the combination would have been predictable.
In light of this discussion, it is apparent that the presently claimed invention is arrived at by combining prior art elements according to known methods to yield predictable results. Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the present invention to have combined ethanol as described in Musa with the reaction mixture of Deane, thereby arriving at the presently claimed invention.
As to claim 19: : As set forth above, Deane describes a method according to base claim 1. As set forth above, Deane’s method includes a monomer N-(2-acryloyloxyethyl)pyrrolidone. Deane does not disclose a monomer according to the presently recited moiety R2.
Musa describes the polymerization of structurally similar monomers (see the broader formula in ¶ [0061] and examples of monomers in ¶ [0069]), including several 2 (see monomers (26) through (57) on pp. 7-9).
Case law has established that it is prima facie obvious to combine prior art elements according to known methods to obtain predictable results, or to substitute one known element for another to obtain predictable results. KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007). MPEP 2143, rationales (A) and (B).
In the present case, it is evident from the discussion above that the Deane reference describes a method including an aqueous polymerization medium and a monomer which differs from the claimed method by the substitution of the structurally related monomers of Musa; and it is evident from the discussion above that the Musa reference describes monomers according to the present claims, and the only difference between the claimed invention and the prior art is the lack of a combination of these monomers and an aqueous polymerization medium in a single prior art reference. The substituted component (the monomers of Musa) and their functions as polymerizable monomers were known in the art, as evidenced by their description in the Musa reference. One of ordinary skill in the art could have substituted the monomers of Musa for the monomer of Deane or could have combined the monomers of Musa with the monomer of Deane by ordinary mixing during the preparation of a polymerization reaction mixture. Because of the close structural similarity of the monomers, one of ordinary skill in the art would have reasonably expected each monomer to polymerize in the same manner that they do separately, and they would have been reasonably expected to impart the same physical and chemical properties to a copolymer as they would impart to their respective homopolymers, and thus the results of the combination would have been predictable.
In light of this discussion, it is apparent that the presently claimed invention is arrived at by simple substitution of one known element for another to obtain predictable results, or by combining prior art elements according to known methods to yield predictable results. Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the present invention to have substituted the cited monomers of Musa into the polymerization reaction mixture of Deane, or to have combined the cited monomers of Musa with the monomer in the polymerization reaction mixture of Deane, thereby arriving at the presently claimed invention.

Drawings, Specification

The drawings are objected to because they are numbered as “Figure S1” through “Figure S3”, rather than being labeled with the abbreviation “Fig.” and rather than using consecutive Arabic numerals starting with 1, as are required by 37 C.F.R. § 1.84(u)(1).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Appropriate changes to references in the specification to the drawings are also required.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A HUHN whose telephone number is (571)270-7345. The examiner can normally be reached Monday through Friday, 9 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/RICHARD A HUHN/Primary Examiner, Art Unit 1764